    Case 2:20-cv-07571-ODW-AFM Document 35 Filed 05/04/21 Page 1 of 3 Page ID #:535

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                            May 04, 2021


       No.:                   21-55454
       D.C. No.:              2:20-cv-07571-ODW-AFM
       Short Title:           Griselda Nava v. ReNew Health Group, LLC, et al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
Case 2:20-cv-07571-ODW-AFM Document 35 Filed 05/04/21 Page 2 of 3 Page ID #:536




                    UNITED STATES COURT OF APPEALS
                                                                   FILED
                            FOR THE NINTH CIRCUIT
                                                                   MAY 04 2021
                                                                  MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS




   GRISELDA NAVA, individually and            No. 21-55454
   as successor and heir of Florentina
   Lopez, deceased,
                                              D.C. No. 2:20-cv-07571-ODW-AFM
                Plaintiff - Appellee,         U.S. District Court for Central
                                              California, Los Angeles
     v.
                                              TIME SCHEDULE ORDER
   RENEW HEALTH GROUP, LLC, a
   California corporation; CRYSTAL
   SOLORZANO, an individual; DOES,
   1 through 100, inclusive;
   PARKWEST REHABILITATION
   CENTER, LLC, a California
   corporation,

                Defendants - Appellants.



  The parties shall meet the following time schedule.

  Tue., May 11, 2021           Appellant's Mediation Questionnaire due. If your
                               registration for Appellate CM/ECF is confirmed after
                               this date, the Mediation Questionnaire is due within
                               one day of receiving the email from PACER
                               confirming your registration.
  Tue., July 6, 2021           Appellant's opening brief and excerpts of record
                               shall be served and filed pursuant to FRAP 31 and
                               9th Cir. R. 31-2.1.
Case 2:20-cv-07571-ODW-AFM Document 35 Filed 05/04/21 Page 3 of 3 Page ID #:537

  Mon., August 2, 2021        Appellee's answering brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.

  The optional appellant's reply brief shall be filed and served within 21 days of
  service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

  Failure of the appellant to comply with the Time Schedule Order will result in
  automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                              FOR THE COURT:

                                              MOLLY C. DWYER
                                              CLERK OF COURT

                                              By: Jessica Poblete Dela Cruz
                                              Deputy Clerk
                                              Ninth Circuit Rule 27-7
